 

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.6

Amendment and Restatement to Agreements

This Amendment and Restatement (“Amendment”) to both the Asset Purchase
Agreement (“APA”) and Nanotherapeutics License Agreement (“License Agreement”)
is dated February 2, 2017, between XOMA Corporation (“XOMA”) and
Nanotherapeutics, Inc. (“Nano”). Capitalized terms not otherwise defined in this
Amendment shall have the meaning set forth in the APA and License Agreement.

Seller and Buyer are parties to an APA dated November 4, 2015 and the License
Agreement dated March 23, 2016; and

Nano wishes to exercise the Option to purchase the Optioned Assets under the
APA; and The parties wish to amend and restate both the APA and the License
Agreement.

Therefore, the parties agree as follows:

1.Exercise of Option. Nano exercises the Option, under Section 2.3 of the APA,
effective as of the date of this First Amendment.

2.Amendments.

a.Article III of the APA is deleted in its entirety.

b.The definition of “Net Sales”, under Section 1 of the License Agreement, is
amended and restated to include a new subparagraph (d), such that the definition
now reads as follows:

“Net Sales” means the gross amounts invoiced by Buyer, its Affiliates, and any
of its or their licensees or collaborators (each, a “Selling Party”) for the
sale, transfer or other distribution of XOMA Derived Products to Third Parties,
less the following deductions to the extent reasonable and customary and
actually incurred, allowed, paid, accrued or specifically allocated in its
financial statements, for:

(a)discounts (including trade, quantity and cash discounts), cash and non-cash
coupons, retroactive price reductions, and charge-back payments and rebates
granted to any Third Party (including to governmental  entities  or agencies,
purchasers, reimbursers, any Third Party  (including  to  governmental entities
or agencies, purchasers, reimbursers, customers,  distributors,  wholesalers,
and group purchasing and managed care organizations or entities (and other
similar entities and institutions));

1

--------------------------------------------------------------------------------

 

(b)credits or allowances, if any, on account of price adjustments, recalls,
claims, damaged goods, rejections or returns of items previously sold (including
Product returned in connection with recalls or withdrawals) and amounts written
off by reason of uncollectible debt, provided that if the debt is thereafter
paid, the corresponding amount shall be added to the Net Sales of the period
during which it is paid;

(c)rebates (or their equivalent), administrative fees, chargebacks and
retroactive price adjustments and any other similar  allowances granted by a
Selling Party (including to governmental authorities, purchasers, reimburses,
customers, distributors, wholesalers, and managed care organizations
and  entities  (and  other  similar  entities  and institutions)) which
effectively reduce the selling price or gross sales of the Product; and

(d)proceeds of the sale, assignment, license or other transfer of any priority
review vouchers under the 21st Century Cures Act.

If non-monetary consideration is received by a Selling Party for any Product in
a given country, Net Sales will be calculated based on the average price charged
for such Product in such country, as applicable, during the preceding royalty
period, or in the absence of such sales, transfers or other distributions, the
fair market value of the Product in such country, as applicable, as determined
by the Parties in good faith. If the Parties are unable to reach such an
agreement, the Parties shall refer such matter to a jointly selected Third Party
with expertise in the pricing of pharmaceutical products that is not, and has
not in the past five (5) years been, an employee, consultant, legal advisor,
officer, director or stockholder of, and does not have any conflict of interest
with respect to, either Party for resolution. Net Sales shall be determined on,
and only on, the first sale, transfer or other distribution by a Selling Party
to a Third Party that is not a Selling Party.

c.Section 3.1 of the License Agreement is amended and restated to read as
follows:

3.1 In consideration of the licenses granted in Article 2, Licensee shall make
the payments set forth below in this Section 3.1:

(a)$1,620,000 payable in installments as set forth below:

1.$150,000 on or before March 31, 2017; and

2.$250,000 on or before the last business day of each subsequent calendar
quarter (the first such payment due on or before June 30, 2017), until the
balance of the $1,620,000 is paid in full.

2

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

3.If Licensee makes a lump-sum payment of $1,500,000 on or before April 1st,
2017, the amount payable in this Section 3.1(a) will be deemed satisfied and no
further monies will be due under this Section 3.1(a).

(b)$3,000,000 payable in installments as set forth below:

1.$250,000 within three Business Days of Licensee’s receipt of payment for
achievement of “Proof of Efficacy” as agreed to by DoD and DTRA and defined
under Milestone 5 (“MS 5”) under PROJECT AGREEMENT NO.: 01 signed on September
30, 2016 between Advanced Technology International and Nanotherapeutics, Inc.

2.$250,000 on or before the last business day of each subsequent calendar month
until the balance of the $3,000,000 is paid in full.

(c)Quarterly Royalty Payments of 15% of Net Sales of XOMA Derived Products.

3.In the event that Nano fails to make any of the payments set forth in the
amended and restated Section 3.1 of the License Agreement on or before the due
dates set forth above, the license granted under the License Agreement shall
immediately terminate on the due date, and Nano shall return all Optioned Assets
and related materials to XOMA within [*].

4.XOMA rescinds the cease and desist demand outlined in its January 4th, 2017
letter to Nano.

5.XOMA will provide the Bot Antibody materials requested by Nano as soon as
practicable, and will continue to support the Bot Antibody development so long
as Nano continues to make License Fee payments as they come due.

6.Except as set forth in this First Amendment, the terms and condition of the
APA and the License Agreement shall remain in full force and effect.

 

NANOTHERAPEUTICS, INC

By:

 

/s/ Prasad Raje

Name:

 

Prasad Raje

Title:

 

President & CEO

 

XOMA CORPORATION

By:

 

/s/ Jim Neal

Name:

 

Jim Neal

Title:

 

Chief Executive Officer

 

3

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.